Smith, Judge.
The appellant pled guilty to charges of armed robbery and aggravated assault, and on November 3, 1977, he filed a pro se notice of appeal. On November 18, 1977, the court appointed counsel to handle the appeal, and though the appeal was docketed for argument in this court on March 1, 1977, no enumeration of error or brief was filed until March 16, 1977. The argument section of the brief stated in its entirety: "There was a Probation Officer present in the Courtroom on the day Eddie Hooks was sentenced and could have given the Court a complete report on Eddie Hooks showing his age, education, previous record, and background and would have possibly recommended a lesser sentence.” This argument presents no cause to reverse the lower court. Furthermore, to insure that his attorney has not prejudiced the appellant’s rights, we have undertaken an independent review of the record before us and have found no error apparent on the face of the record.

Judgment affirmed.


Been, P. J., and Banke, J., concur.